Citation Nr: 0612451	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from January 1961 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision that denied 
service connection for PTSD.   


REMAND

In October 2003, appellant filed a statement, along with her 
substantive appeal form, requesting a personal hearing before 
the RO.  This hearing does not appear to have been scheduled 
by the RO, and the request for a hearing has not been 
withdrawn.  To accord the appellant due process, the case 
must be remanded to the RO so that she can have an RO 
hearing.  38 C.F.R. § 3.103(c) (2005).

In view of the foregoing, the case is remanded for the 
following action: 

The RO should provide the appellant with 
a hearing before an RO hearing officer 
with respect to the claim for service 
connection for PTSD.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures.  If 
the appellant no longer desires a 
personal hearing before the RO in this 
matter, she should notify the RO 
promptly. See 38 C.F.R. § 20.702 
(e)(2005).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





